Name: 2008/829/EC: Commission Decision of 30 October 2008 amending the Annex to Decision 2007/453/EC establishing the BSE status of Member States or third countries or regions thereof according to their BSE risk (notified under document number C(2008) 6274) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  agricultural activity;  cooperation policy;  economic geography
 Date Published: 2008-11-01

 1.11.2008 EN Official Journal of the European Union L 294/14 COMMISSION DECISION of 30 October 2008 amending the Annex to Decision 2007/453/EC establishing the BSE status of Member States or third countries or regions thereof according to their BSE risk (notified under document number C(2008) 6274) (Text with EEA relevance) (2008/829/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 999/2001 of the European Parliament and of the Council of 22 May 2001 laying down rules for the prevention, control and eradication of certain transmissible spongiform encephalopathies (1), and in particular the third subparagraph of Article 5(2) and Article 5(3) thereof, Whereas: (1) Regulation (EC) No 999/2001 lays down rules for the prevention, control and eradication of transmissible spongiform encephalopathies (TSEs) in animals. It applies to the production and placing on the market of live animals and products of animal origin. For that purpose, the bovine spongiform encephalopathy (BSE) status of Member States or third countries or regions thereof (countries or regions) is to be determined by classification into one of three categories depending on the BSE risk involved, namely a negligible BSE risk, a controlled BSE risk and an undetermined BSE risk. (2) The Annex to Commission Decision 2007/453/EC of 29 June 2007 establishing the BSE status of Member States or third countries or regions thereof according to their BSE risk (2) lists countries or regions according to their BSE risk status. (3) Pending the final conclusion on the BSE risk status of the Member States, all Member States were provisionally recognised as countries with a controlled BSE risk as laid down in Decision 2007/453/EC. During the OIE General Session in May 2008, a Resolution was adopted relating to the BSE status of different countries. The Annex to Decision 2007/453/EC should therefore be brought in line with the recommendations of the Resolution of the OIE. Pending a final conclusion on the BSE risk status of certain Member States and taking into account the harmonised stringent BSE protective measures applied within the Community, those Member States should remain provisionally recognised as countries with a controlled BSE risk. (4) Decision 2007/453/EC should therefore be amended accordingly. (5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 2007/453/EC is replaced by the text in the Annex to this Decision. Article 2 This Decision shall enter into force on 1 December 2008. This Decision is addressed to the Member States. Done at Brussels, 30 October 2008. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 147, 31.5.2001, p. 1. (2) OJ L 172, 30.6.2007, p. 84. ANNEX LIST OF COUNTRIES OR REGIONS A. Countries or regions with a negligible BSE risk Member States  Finland  Sweden EFTA countries  Iceland  Norway Third countries  Argentina  Australia  New Zealand  Paraguay  Singapore  Uruguay B. Countries or regions with a controlled BSE risk Member States  Belgium, Bulgaria, the Czech Republic, Denmark, Germany, Estonia, Ireland, Greece, Spain, France, Italy, Cyprus, Latvia, Lithuania, Luxembourg, Hungary, Malta, the Netherlands, Austria, Poland, Portugal, Romania, Slovenia, Slovakia, the United Kingdom EFTA countries  Switzerland  Liechtenstein Third countries  Brazil  Canada  Chile  Taiwan  Mexico  United States C. Countries or regions with an undetermined BSE risk  Countries or regions not listed in points A or B of this Annex.